B-2100ACase   19-11011
       (Form 2100A)(12/15)       Doc 33        Filed 11/23/19 Entered 11/23/19 15:46:05                           Desc Main
                                                 Document     Page 1 of 2

                                  UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
IN RE:                                                            §
                                                                  §       CASE NO. 19-11011
QUYUH LE PHUNG                                                    §
     DEBTOR                                                       §



                       TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim
referenced in this evidence and notice.
Specialized Loan Servicing, LLC                                           Ditech Financial LLC
                 Name of Transferee                                                         Name of Transferor


Name and Address where notices to transferee should                       Court Claim # (if known): 7-1
be sent:                                                                  Amount of Claim: $205,469.37
                                                                          Date Claim Filed: 06/21/2019
     Specialized Loan Servicing LLC
     8742 Lucent Blvd, Suite 300
     Highlands Ranch, Colorado 80129
Phone: (800) 315-4757                                                     Phone: 888-298-7785
Last Four Digits of Acct #: xxxxxx3621                                    Last Four Digits of Acct.#: 7459
Name and Address where transferee payments should
be sent (if different from above):
     Specialized Loan Servicing, LLC
     PO Box 636007
     Littleton, Colorado 80163
Phone:
Last Four Digits of Acct #: xxxxxx3621
I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge
and belief.
By: /s/ John J. Rafferty
    Transferee/Transferee's Agent                             Date:                        11/22/2019

    Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




POC_TOCForm000                                                        1                                                      5123-N-1395
  Case 19-11011           Doc 33       Filed 11/23/19 Entered 11/23/19 15:46:05                     Desc Main
                                         Document     Page 2 of 2


                          CERTIFICATE OF SERVICE OF TRANSFER OF CLAIM
I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before November 25, 2019         via electronic notice unless otherwise stated:


Debtor                Via U.S. Mail
Quyuh Le Phung
2913 S Emerald Ave
Chicago, Illinois 60616


Debtors' Attorney
Justin R Storer
Bauch & Michaels LLC d/b/a Lakelaw
53 W. Jackson Boulevard, Suite 1115
Chicago, Illinois 60604

Chapter 13 Trustee
Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, Illinois 60603


                                                      Respectfully Submitted,

                                                      /s/ John J. Rafferty
                                                      John J. Rafferty




TRANSFER OF CLAIM - CERTIFICATE OF SERVICE                                                                5123-N-1395
                                                                                                       POC_CertOfServ
